Name: Commission Regulation (EEC) No 2866/86 of 16 September 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9. 86 Official Journal of the European Communities No L 266/9 COMMISSION REGULATION (EEC) No 2866/86 of 16 September 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2 ), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. \  - Article 2 This Regulation shall enter into force on 19 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 266/10 Official Journal of the European Communities 18 . 9. 86 ANNEX NIMEXE Code code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr , £ H Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 3531 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 346,21 15080 2757,42 728,15 2382,85 47815 264,57 501940 821,61 237,95 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,99 391 71,60 18,90 61,88 1241 6,87 13035 21,33 6,17 1.70 07.01-67 ex 07.01 H Garlic 232,05 10107 1848,18 488,04 1597,12 32048 177,33 336428 550,69 159,48 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 " 52681 86,65 22,58 1.80 07.01 K Asparagus : \ 1.80.1 ex 07.01-71  green 462,81 20158 3686,11 973,39 3185,38 63919 353,68 670990 1098,32 318,09 1.80.2 ex 07.01-71  other 134,87 5925 1075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 190 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 ¢ 35778 58,67 15,52 1.100 07.01-75 07.01-77 07.01 M Tomatoes 20,33 888 161,32 42,87 139,41 2802 15,45 29513 48,31 13,90 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 702,53 30600 5595,29 1477,54 4835,22 97025 536,87 1018522 1 667,19 482,84 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 42,45 1849 338,10 89,28 292,17 5862 32,44 61545 100,74 29,17 1.130 07.01-97 07.01 T II Aubergines 23,01 1000 182,85 48,32 158,38 3183 17,57 33347 54,52 15,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 43,83 1909 349,12 92,19 301,69 6053 33,49 63551 104,02 30,12 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 53,91' 2348 429,43 113,40 371,09 7446 41,20 78170 127,95 37,0$ 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 134,13 5842 1 068,34 282,11 923,22 18525 102,50 194473 318,32 92,19 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 164,36 7159 1309,10 345,69 1 131,27 22700 125,61 238298 390,06 112^6 2.50 08.02 A I Sweet oranges, fresh : 1 l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 18 . 9 . 86 Official Journal of the European Communities No L 266/11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 51,84 2258 412,89 109,03 356,80 7159 39,61 75159 123,02 35,63 2.50.3 08.02-05 \ I 08.02-0908.02-1508.02-19I  others 32,70 1424 260,49 68,78 225,10 4517 24,99 47418 77,61 22,47 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 13032 37,50 2.60.3 08.02.28 08.02 B I  Clementines 84,26 3681 668,65 177,72 577,86 11615 64,06 122327 200,27 57,62 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 61,03 2658 486,09 128,36 420,06 8429 46,64 88484 144,83 41,94 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 58,14 2532 463,09 122,28 400,18 8030 44,43 84297 137,98 39,96 2.80 ex 08.02 D Grapefruit, fresh : \ \\ I \ 2.80.1 ex 08.02-70  white 51,89 2260. 413,27 109,13 357,13 7166 39,65 75229 123,14 35,66 2.80.2 ex 08.02-70  pink 66,89 2913 532,79 140,69 460,42 9238 51,12 96986 158,75 45,97 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 160,50 6991 1 278,36 337,57 1104,71 22167 122,66 232703 380,90 110,31 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 57,11 2487 454,89 120,12 393,10 7888 43,64 82806 135,54 39,25 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 49,58 2159 394,95 104,29 341,30 6848 37,89 71 894 117,68 34,08 2.110 08.06-33 I | I 08.06-3508.06-3708.06-38 08.06 B II Pears 55,02 2396 438,24 115,72 378,71 7599 42,05 79775 130,58 37,81 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 35,60 1555 282,54 75,10 244,17 4908 27,07 51690 84,62 24,35 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 ) 08.07-75 J 08.07 D Plums 42,74 1861 340,44 89,90 294,19 5903 32,66 61971 101,44 29,37 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 ex 08.09 Melons (other than water melons) : &lt; I 2.190.1 ex 08.09-19I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 24,38 1062 194,24 51,29 167,85 3368 18,63 35358 57,87 16,76 2.190.2 ex 08.09-19\  other 73,71 3210 587,06 155,02 507,31 10179 56,32 106864 174,92 50,66 2.195 ex 08.09-90 ex 08.09 Pomegranates 156,87 6832 1 249,42 329,93 1079,70 21665 119,88 227435 372^8 107,81 2.200 ex 08.09-90 ex 08.09 Kiwis 207,96 9058 1 656,36 437,39 1431,35 28722 158,92 301510 493,53 142,93 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 318,47 13871 2536,52 669,81 2191,95 43984 243,38 461727 755,78 218,88